Name: Council Regulation (EC) No 1452/96 of 23 July 1996 fixing a supplementary premium payable to sheepmeat producers in non-less favoured areas of Ireland and the United Kingdom in respect of Northern Ireland
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 No L 187/2 I EN 1 Official Journal of the European Communities 26. 7. 96 COUNCIL REGULATION (EC) No 1452/96 of 23 July 1996 fixing a supplementary premium payable to sheepmeat producers in non-less favoured areas of Ireland and the United Kingdom in respect of Northern Ireland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament ('), Whereas Article 5 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common orga ­ nization of the market in sheepmeat and goatmeat (2) provides for the grant of a premium to the extent neces ­ sary to offset any income loss to sheepmeat producers in the Community; whereas the loss of income is calculated on the basis of the difference which exists between the Community average market price and the basic price; Whereas in Ireland and Northern Ireland prices and production costs in late spring are normally relatively high; whereas in late spring 1995, due in particular to abnormal supply patterns, prices there were exceptionally low thus reducing sharply producers' returns from the market; whereas the producers concerned are located principally outside the less-favoured areas; Whereas the level of the ewe premium is insufficient to compensate these producers for the loss they suffered; Whereas Regulation (EEC) No 3013/89 does not provide any means to rectify this very difficult and exceptional situation; whereas it is therefore necessary to provide for a supplementary premium limited to the producers affected in the regions indicated and to the 1995 marketing year, HAS ADOPTED THIS REGULATION: Article 1 In Ireland and the United Kingdom in respect of Northern Ireland in areas other than those defined in Article 3 (3), (4) and (5) of Directive 75/268/EEC (3) a supplementary premium of ECU 6,5 per ewe shall be payable to producers in respect of the 1995 marketing year. This supplementary premium shall be granted subject to the same conditions as those laid down for the granting of the 1995 premium to sheepmeat and goatmeat producers. Article 2 Detailed rules for the application of this Regulation shall be adopted by the Commission , if necessary, in accor ­ dance with the procedure provided for in Article 30 of Regulation (EEC) No 3013/89 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1996. For the Council The President I. YATES (') Opinion delivered on 19 July 1996 (not yet published in the Official Journal). f) Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (OJ No L 128, 19 . 5 . 1975, p. 1 ). Directive as last amended by Regulation (EEC) No 797/85 (OJ No L 93, 30 . 3 . 1985, p. 1 ). (2) OJ No L 289, 7. 10 . 1989, p . 1 . Regulation as last amended by Regulation (EC) No 1265/95 (OJ No L 123, 3 . 6 . 1995, p . 1 ).